Citation Nr: 1110750	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for adjustment disorder, with mixed anxiety, depressed mood and headaches, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had service from April 1971 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the 30 percent rating in effect for the Veteran's adjustment disorder.   Thereafter, the January 2006 statement of the case increased the evaluation for the Veteran's adjustment disorder to 50 percent throughout the rating period on appeal, thereby partially granting the Veteran's claim.  The increase to 50 percent did not constitute a full grant of the benefits sought; therefore, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Additionally, the Los Angeles, California RO has processed this case since the September 2004 rating decision of the San Diego, California RO.  

The January 2006 Statement of the Case also addressed the issues of entitlement to service connection for chronic sinusitis and an increased rating for bilateral hearing loss.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the adjustment disorder issue.  Thus, the chronic sinusitis and bilateral hearing loss disability issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  In this case, letters from Dr. W.G., Department of Behavioral Health, reflect that the Veteran is unemployable.  It is not entirely clear from these letters whether the doctor is opining that such is due solely to the Veteran's service-connected adjustment disorder, since the doctor repeatedly mentions the Veteran's nonservice-connected orthopedic issues, including a significant arm injury from 2006.  The Veteran's statements as to the reason for his unemployed status are similarly unclear, in that he discusses impairment due to a variety of nonservice-connected conditions along with his service-connected psychiatric disorder.  

This evidence is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  In pertinent part, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim (emphasis added).  In this case, there are other service-connected disabilities which are not on appeal to the Board, so the Board lacks jurisdiction over the TDIU claim.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS that claim to the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2010 Informal Hearing Presentation, the Veteran's representative stated that his adjustment disorder has worsened since his last VA examination in March 2008.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate.  In this case, the Board is of the opinion that the Veteran should be afforded additional VA examination.  

The various letters from Dr. W.G., Department of Behavioral Health, at Kaiser Permanente indicate that he treats the Veteran for his psychiatric disorder.  The last medical records obtained from Kaiser are dated in 2004.  Although the letters from Dr. W.G. are helpful in summarizing the Veteran's treatment, the actual medical records are needed to make a fully informed decision.  Therefore, the RO/AMC should ask the Veteran to complete a release allowing VA to obtain these records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records.

Additionally, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act (VCAA) in July 2004, the letter included no information on disability ratings and effective dates because the caselaw requiring such notice was not in effect at that time.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the RO/AMC should take the opportunity to correct this deficiency.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice pertaining to his adjustment disorder claim, which satisfies the requirements of the Court's holding in Dingess/Hartman, including notice of how VA assigns disability ratings and effective dates.  

2.  Obtain the Veteran's VA medical records from the Greater Los Angeles Health Care System for treatment from October 2009 to the present. 

3.  Ask the Veteran to complete a release form authorizing VA to request his medical records from Kaiser Permanente for treatment since June 2004, to include mental health treatment.  If these records are not obtained, advise the Veteran and allow him an opportunity to submit the records.

4.  After obtaining the above-referenced VA and private medical records, to the extent available, schedule the Veteran for an examination to ascertain the severity and manifestations of his service-connected adjustment disorder.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  All examination findings should be clearly reported.  

5.  After the development has been completed, readjudicate the claim for an increased evaluation for adjustment disorder.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

